Earl Warren: Number 46, National Labor Relations Board, Petitioner versus Deena Artware, Inc., et al. Mr. Spritzer.
Ralph S. Spritzer: Mr. Chief Justice, may it please the Court. This proceeding which comes here on writ of certiorari from the Sixth Circuit is an outgrowth of an order of the Labor Board that was originally entered in the year 1949. The question here today is solely one of the compliance, respondents having successfully avoided that necessity now for more than a decade. The issue is an important one in our view because we think it bears directly upon the power and the responsibility of the Court of Appeals to implement their decrees, affirming Labor Board orders. The precise judgment here under review, is one which dismissed a petition to adjudge various respondents in civil contempt for refusing to pay certain amounts of back pay, aggregating approximately $300,000 dollars due to some 60 odd employees, who were discriminatorily discharged by one of the respondents, a company known as Deena Artware. Let me go back and attempt to summarize briefly the rather remarkable sequence of proceedings which has brought this protracted litigation to its present resting place. Deena Artware is one of the numbers of subsidiaries of a corporation known as Deena Products. Collectively, the company has been engaged in the manufacture and sale of lamps. Deena Artware, located in Kentucky, had the function of a manufacturing subsidiary of making the urns or bases for these lamps. In 1948, there was a breakdown of collective bargaining at the Deena Artware plant and a strike ensued. As a result of the Labor Board proceedings, a Board order issued in 1949, finding that the company had been guilty of various unfair labor practices and directing that employees who had been discriminatorily discharged and denied reinstatement -- be reinstated with back pay. That Labor Board order was reviewed in due course and the Court of Appeals in 1952, affirmed it. A decree of enforcement was entered at that time by the Court of Appeals. The company sought certiorari, certiorari was denied. The next step in this litigation was in 1953, a year later, at which time the Board went back to the Court of Appeals, with a motion to restrain Deena Artware from making a partial assignment of assets, alleging in support of that motion, that certain of Artware's assets were being diverted to other members of the inter corporate family in order to frustrate the enforcement of the back pay obligation. The Court of Appeals denied that motion for an injunction and wrote an opinion in which it observed that although there was a decree, requiring the company to make restitution, the Board had not yet completed its supplementary proceedings in which it would determine the exact amounts due each individual employee. And the Court said that -- that in this circumstance, there was no need for an injunction at that time. And if --
Felix Frankfurter: Was there a proceeding to determine the exact amount then pending before the Board?
Ralph S. Spritzer: Yes. I think proceeding had commenced but it was not completed until substantially later. The Court --
Speaker: It can be said for (Inaudible)
Ralph S. Spritzer: I think clearly not, Your Honor because these are the words of the opinion. It will be time enough "to rule on any question of contempt, when the order to pay becomes liquidated and final if at that time, any financial inability on the part of respondent to pay the awards, is shown to be the result of improper actions on its part in the meantime, appropriate contempt action can then be taken" and that -- that is from page 56 of the appendix to the Government's petition. That isn't the -- the last opinion, that's the 53 opinion and --
Speaker: (Inaudible)
Ralph S. Spritzer: I emphasized the -- those words in meantime, that if in the meantime, the company renders itself financial unable, it would be time enough for a contempt action. Since those words are striking indeed in view of the later developments in this case. In 1955, the Board came down with its supplemental decision which determined the specific amounts of back pay due each of the employees after making due allowance for offsetting items such as amount that were earned or could have been earned in equivalent employment, the same year 1955 that order was duly affirmed and enforced by the Court of Appeals' decree. No payments however were forth coming. Accordingly, in 1957, the Board went back to the Court of Appeals again, asking this time that the court order discovery and to taking a various depositions from Deena Artware's officers. The Board alleged in support of that motion, that it had reason to believe that Deena Artware assets had been or were being siphoned off in various ways and it sought access to corporate records and to the testimony of the officers in order to be able to develop fully such facts as would show whether an application for a contempt adjudication was warranted. That motion was denied by the Court of Appeals with Judge, now Mr. Justice Stewart, dissenting from the determination. The majority said two things that I should like to note. It said first that it would deny the motion because no formal contempt charge had been lodged. It said in that connection whether the facts as claimed by the Board would constitute contempt is a legal question which the respondent is entitled to have decided before it is put to the expenditure of considerable time and money in producing the evidence out of which the claimant hopes to sustain his allegation. Secondly, the court suggested to the Board, the possibility of instituting an independent proceeding in a trial court, to set aside conveyances as being in fraud of creditors. Judge Stewart's dissent took exception on both of these points. He declared that if it appeared that contempt may have been committed, the Board should be afforded to means of conducting of full investigation rather than required to file an immediate charge of contempt and he expressed himself as far more concern with the second point made by the majority and his dissenting opinion insists we think correctly, that the Court of Appeals has original and exclusive jurisdiction to enforce Labor Board orders and that therefore it has a non-delegable duty to implement its decrees of enforcement whenever it appears that there is or may have been a failure of compliance.
Charles E. Whittaker: (Inaudible)
Ralph S. Spritzer: To the extent of referring to a special master if that were necessary to determine facts, a procedure which has been adopted on frequent occasions by the Court of Appeals in determining whether there has been in fact a contempt to the Court of Appeals' decree. We do not list -- give a listing of the various contempt proceedings in which it has been necessary to refer matters to a master, but there have been very numerous in the Board history, Your Honor.
Charles E. Whittaker: (Inaudible)
Ralph S. Spritzer: Labor Board orders, Your Honor has been enforced exclusively to the contempt process.
Charles E. Whittaker: It must have been --
Ralph S. Spritzer: Well, the one indication that that is not the exclusive means, is that in one case involving a bankrupt to state, a case which came ultimately to this Court. The Board was allowed to appear as a claimant in a bankruptcy proceeding.
Earl Warren: We'll recess now.